Citation Nr: 0334096	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  01-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
a 30 percent rating for tinea pedis.  

2.  Entitlement to secondary service connection for a 
psychiatric disorder.

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.

4.  Entitlement to service connection for chondromalacia 
patella of the left knee secondary to chondromalacia patella 
of the right knee.

5.  Entitlement to service connection for degenerative 
arthritis of the hips secondary to chondromalacia patella of 
the right knee.

6.  Entitlement to service connection for degenerative disc 
disease, T-12-L1, secondary to chondromalacia patella of the 
right knee.

7.  Entitlement to service connection for a skin disorder of 
the hands secondary to tinea pedis.  

8.  Entitlement to an increased rating for right ankle 
sprain, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for chondromalacia 
patella of the right knee with degenerative changes, 
currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for tinea pedis, 
currently rated as 30 percent disabling.

11.  Entitlement to a total disability rating due to service-
connected disabilities based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty for training from August 1964 to 
December 1964.  He had active service from June 1968 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

FINDINGS OF FACT

1.  The veteran was treated by VA on July 30, 1998 for his 
tinea pedis and this record shows an ascertainable increase 
in severity of that disorder.

2.  The veteran has an adjustment disorder with depressed 
mood which is related to his service-connected tinea pedis 
disability.

3.  The veteran's hemorrhoids are not productive of 
persistent bleeding, anemia, or fissures.  


CONCLUSIONS OF LAW

1.  The criteria for a July 30, 1998 effective date for a 30 
percent rating for tinea pedis have been met.  38 U.S.C.A. § 
5110 (West. 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (o)(2) 
(2002).

2.  An adjustment disorder with depressed mood is proximately 
due to or the result of the veteran's service-connected tinea 
pedis disability.  38 C.F.R. § 3.310(a) (2002).

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's 
October 2000, May 2001, and March 2002 rating decision, May 
2001 and January 2003 statements of the case, January 2003 
supplemental statement of the case, and the February 2001 and 
February 2002 VA letters, which discussed the directives 
pertinent to VCAA, informed the claimant of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.  He was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  With regard to the issues addressed on the 
merits below, efforts were made to obtain all pertinent VA 
and private records bearing on his claims.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claims that are addressed on the merits.  VA 
has fulfilled its duty to assist with regard to those claims.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him to obtain with regard to the issue being addressed on the 
merits.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have also been met and 
VA has done everything reasonably possible to assist the 
claimant with regard to the issue being addressed on the 
merits.


Earlier Effective Date for the 
Grant of a 30 Percent Rating for Tinea Pedis

The veteran originally indicated that the 30 percent rating 
for tinea pedis should date back to the effective date of 
service connection.  The veteran's representative has since 
clarified that they are seeking an effective date of July 30, 
1998.  This is the date of a VA outpatient record reflecting 
treatment for tinea pedis.  

Service connection for tinea pedis was granted in an August 
1994 Board decision.  The Board's grant was implemented in a 
January 1995 rating decision which assigned a non-compensable 
rating effective from October 1988.  In March 1997, the RO 
increased the disability rating to 10 percent effective from 
October 1988.  In a January 1998 decision, the Board denied 
an increased rating for tinea pedis.  The Board's decision is 
final.  38 U.S.C.A. § 7104.  

In a November 1998 rating decision, the RO again denied an 
increased rating for tinea pedis.  This action was appealed 
by the veteran to the Board.  In a September 2000 decision, 
the Board determined that the veteran was entitled to a 
rating of 30 percent for his tinea pedis based on VA records 
dated from July 1998 to July 1999.  

In an October 2000 rating decision, the RO implemented the 
Board's grant of an increased rating of 30 percent.  The RO 
assigned an effective date of September 29, 1998, which was 
the date of the claim for an increased rating.  The veteran 
and his representative contend that the RO failed to consider 
the date of the VA records, the earliest one being dated July 
30, 1998, as an informal claim for an increased rating 
pursuant to 38 C.F.R. § 3.157.  

As noted, the January 1998 denial by the Board of an 
increased rating for tinea pedis is final.  The pertinent 
evidence includes VA outpatient records.  These records 
document treatment for the veteran's tinea pedis.  The 
earliest dated record is in fact the July 30, 1998 records 
which showed that the veteran had an ulcerating blister on 
his right little toe which was painful, tender, and swollen.  
This record was among the records considered by the Board in 
the grant of the increased 30 percent rating because it 
showed an ascertainable increase in disability.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  

38 C.F.R. § 3.157 provides that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year.  
In this case, a claim for compensation was previously 
allowed.  Therefore the first part of section 3.157 has been 
satisfied: compensation is in effect.  Next, the veteran was 
seen at a VA facility where he was treated for his tinea 
pedis.  Therefore, the second part of section 3.157 has been 
satisfied: VA treatment.  Therefore, the provisions of 38 
C.F.R. § 3.157 are applicable.

Thus, the veteran was treated by VA on July 30, 1998 for his 
tinea pedis.  This VA treatment record shows an ascertainable 
increase in severity of that disorder.  

Accordingly, pursuant to VA law and regulations, the criteria 
for a July 30, 1998 effective date for a 30 percent rating 
for tinea pedis have been met.  This is the date sought by 
the representative and any other date is deemed abandoned.  


Secondary Service Connection
for a Psychiatric Disorder

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  

A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994).  In addition, service connection may also be granted 
for disability which has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran asserts that he has a psychiatric disorder and it 
is due to his service-connected disabilities.  The veteran is 
competent to state, however, that he experiences certain 
symptomatology, such as depression and anxiety.  

The competent evidence establishes that the veteran was 
initially diagnosed as having a psychiatric disorder by VA in 
September 2001.  At that time, he reported to the examiner 
that he was having increased problems with his feet and his 
mood was more depressed and he had increased anxiety.  The 
diagnosis was adjustment disorder with depressed mood.  It 
was noted to be resolving at that time.  The Axis III 
diagnosis was gastroesophageal reflux disease (GERD), 
Athlete's Foot-chronic with chronic pain as a result, minor 
sexual erectile dysfunction.  His Axis IV diagnosis was 
financial, medical illness.  Thereafter, the veteran 
continued psychiatric treatment.  His adjustment disorder did 
not apparently resolve.  In May 2002, it was noted that the 
veteran suffered from depression.  In June 2002, the 
impression was adjustment disorder with depressed mood, 
stable with medication.  The same diagnosis was noted in 
August 2002.  

Service connection may be granted for disability due to 
service-connected disease or injury.  The regulation does not 
state service connection may be granted for disease or injury 
that is proximately due to or the result of a service-
connected disease or injury.  In this case there is a 
service-connected disease or injury; tinea pedis.  The next 
issue is whether there is disability that is due to the 
service connected disease or injury.  VA examiners have 
diagnosed the veteran as having an adjustment disorder with 
depressed mood or depression.  A VA examiner indicated in the 
Axis III diagnosis that the veteran's tinea pedis was a 
factor.  Based on the record, there is disability, an 
adjustment disorder with depressed mood or depression, and 
the competent evidence indicates a relationship to a service-
connected disease, tinea pedis.  

The Board notes that there is only one positive objective 
finding, however, the examiner has diagnosed an adjustment 
disorder and related it to service-connected tinea pedis 
disability.  In light of the foregoing, the Board finds that 
secondary service connection is warranted for an adjustment 
disorder with depressed mood.


Rating for Hemorrhoids

Service connection for hemorrhoids has been in effect since 
April 1997.  

At the outset, the Board notes that missing Social Security 
Administration (SSA) records addressed in the remand portion 
of the decision do not affect this issue because the missing 
records are orthopedic and psychiatric records.  There is 
current competent evidence of record showing the present 
level of severity of the veteran's hemorrhoid disorder.  

In December 2000, the veteran was afforded a VA examination.  
At that time, he reported that he had increased problems with 
his hemorrhoids.  He stated that he was experiencing 
increased itching and bleeding with defecation.  Physical 
examination revealed one nontender hemorrhoid tag.  
Internally, there were several varicosities which were 
tender, however, there was no evidence of blood.  The 
diagnosis was internal hemorrhoids.  It was noted that his 
recent complete blood count (CBC) was normal.  Thus, anemia 
was not shown.  

In October 2002, the veteran was afforded a VA rectum and 
anus examination.  At that time, the veteran stated that he 
did not have any particular problems with the hemorrhoids 
themselves, but rather had problems with irritation around 
the anal opening secondary to residual tags.  He related that 
it was difficult for him to cleanse himself and the tags 
caused chronic irritation.  He related that when he went on 
trips, he had to carry a rag with soap on it to cleanse 
himself thoroughly after a bowel movement to prevent this 
from becoming a real problem.  

Physical examination revealed several non-inflamed external 
hemorrhoidal tags.  There was evidence of residuals of feces 
around the rectal opening and there was tenderness to digital 
exam.  There was no evidence of bleeding.  The impression was 
hemorrhoidal tags with associated proctitis.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent evidence 
regarding the current level of the veteran's service-
connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v Derwinski, 1 Vet. App. 
589 (1995).

The veteran's service-connected hemorrhoid condition has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this diagnostic code, hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures warrant a 
20 percent evaluation.  Large hemorrhoids or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue evidencing frequent recurrences, warrant a 10 percent 
evaluation. 

In this case, the Board recognizes that the veteran has 
difficulty with regard to his hemorrhoid tags, in particular.  
However, although he has reported having bleeding, neither VA 
examination found that this was the case, much less that he 
had persistent bleeding.  Even in the event that he has some 
bleeding which he is competent to assert, since there was no 
blood at the time of either examination and the examiners 
noted no evidence of blood, that bleeding would not be 
considered persistent.  Further, the veteran's CBC was 
normal, indicative that he does not have anemia.  
Additionally, no fissure has been reported by the veteran nor 
by a medical professional upon examination of the veteran.  
Therefore, the veteran does not have persistent bleeding, 
secondary anemia or fissures.  As such, the criteria for a 
higher 20 percent rating are not met.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability now causes or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.


ORDER

An effective date of July 30, 1998, for a 30 percent rating 
for tinea pedis is granted.  

Service connection for an adjustment disorder with depressed 
mood is granted.

An increased rating for hemorrhoids is denied.


REMAND

The remainder of the issues on appeal need to be remanded for 
further development.  As noted below, some of this 
development is being sought by the veteran's representative.

A decision of SSA is of record.  It is a favorable decision 
and is dated July 15, 2002.  In this decision, SSA refers to 
various medical records.  While the VA records are currently 
of record in the claims file, some of the private medical 
records are not contained in the claims file.  In the SSA 
decision, some of these records are summarized and a review 
of that summary shows that they are pertinent to the 
veteran's current disability claims.  Specifically, the 
records of Guy T. Vise, Jr., M.D., dated from February 24, 
2000 to March 20, 2000 are not of record; the records of 
Edwin Dodd, M.D., dated from March 30, 2000 to May 8, 2000 
are not of record; the residual functioning capacity (RFC) 
testing dated June 20, 2000 is not of record; and the 
psychological evaluation performed on February 26, 2002 by 
Stella W. Brown, Ph.D., with a medical assessment form 
(mental) is not of record.  In light of VA's duty to assist, 
these records must be obtained prior to appellate review by 
the Board.  

The veteran's representative has also requested certain 
development, if the claims could not be granted.  In 
pertinent part, the representative requested that a medical 
opinion be obtained in order to ascertain the etiology of a 
skin disorder of the hands.  

With regard to the claim of secondary service connection for 
a skin disorder of the hands, the Board notes that post-
service the veteran was diagnosed as having atopic dermatitis 
of the hands in December 1988.  A February 2001 VA 
examination report appears to indicate that the veteran may 
have an I.D. reaction.  In order to resolve what skin 
disorder, if any, the veteran has on his hands, he should be 
afforded another VA examination.  The examiner should state 
if the veteran has a skin disorder of the hands, and, if so, 
if it is part and parcel of his tinea pedis or if it is a 
separate skin disorder of the hands.  If it is a separate 
skin disorder, the examiner should opine if it is related in 
any way to his tinea pedis of the feet.  

Finally, the veteran has a pending TDIU claim.  This issue is 
deferred pending the outcome of the other claims.  Since this 
case is being remanded to the RO, a VA medical opinion should 
be obtained and the examiner should opine as to whether the 
veteran's service-connected disorder render him unable to 
obtain and retain gainful employment.  

In this case, VCAA has been addressed as it pertains to 
certain issues.  The veteran has not been issued a VCAA 
letter with regard to the issues of secondary service 
connection for degenerative arthritis of the hips, 
degenerative disc disease, T-12-L1, chondromalacia patella of 
the left knee, and a skin disorder of the hands.  The 
February 2001 VCAA notice pertained to direct service 
connection only.  The February 2002 letter did not address 
any of these claim disabilities.  Likewise, neither VCAA 
letter addressed the issues of increased ratings for right 
ankle sprain, chondromalacia patella of the right knee with 
degenerative changes, tinea pedis, and TDIU.  Accordingly, VA 
should continue to undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  T

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran 
there is a relationship between a 
service-connected disability and 
degenerative arthritis of the hips, 
degenerative disc disease, T-12-L1, 
chondromalacia patella of the left knee, 
and a skin disorder of the hands; and if 
there is evidence that there was an 
increase in disability in his service-
connected right ankle, right knee, and 
tinea pedis disabilities; and if there is 
evidence that he is unemployable due to 
service-connected disabilities, he must 
submit that evidence to VA.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 pertaining 
to the issues of secondary service 
connection for degenerative arthritis of 
the hips, degenerative disc disease, T-
12-L1, chondromalacia patella of the left 
knee, and a skin disorder of the hands as 
well as increased ratings for right ankle 
sprain, chondromalacia patella of the 
right knee with degenerative changes, 
tinea pedis, and TDIU.

3.  The veteran should be asked to submit 
the following private medical records: 
the records of Guy T. Vise, Jr., M.D., 
dated from February 24, 2000 to March 20, 
2000; the records of Edwin Dodd, M.D., 
dated from March 30, 2000 to May 8, 2000; 
the residual functioning capacity (RFC) 
testing dated June 20, 2000; and the 
psychological evaluation performed on 
February 26, 2002 by Stella W. Brown, 
Ph.D., with a medical assessment form 
(mental).  If he needs assistance in 
obtaining these records, he should notify 
VA.  

4.  The veteran should be afforded a VA 
skin examination to determine the current 
nature, extent, and manifestations of the 
veteran's tinea pedis.  The examination 
report should conform to the revised 
rating criteria for tinea pedis.   

5.  VA should obtain an opinion from a VA 
examiner and the examiner should opine as 
to whether the veteran's service-
connected disorders render him unable to 
obtain and retain gainful employment.

If upon completion of the requested actions, any issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



